Citation Nr: 0710816	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-10 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for conjunctivitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1954 through 
June 1958.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

Based upon a review of the evidence, including a VA 
examination report and hearing testimony from the veteran, 
the issue has been recharacterized as entitlement to an 
increased rating for conjunctivitis, as there is no evidence 
to show that the veteran has had blepharoconjunctivitis.


FINDINGS OF FACT

The medical evidence of record shows neither active 
trachomatous conjunctivitis, nor complete loss of eyelashes.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected conjunctivitis are not met.  
38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. §§ 4.1, 4.2, 4.84a, 
Diagnostic Codes 6017, 6018, and 6024 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service 
connected bilateral conjunctivitis.  Disability evaluations 
are determined by the application of VA's Schedule for Rating 
Disabilities, which sets forth separate rating codes for 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Generally, a disability must be considered in the context of 
the whole recorded history.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See 38 C.F.R. §§ 4.1, 4.2; Francisco v. 
Brown, 
7 Vet. App. 55 (1994).  

The veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.84a, Diagnostic Code (DC) 6018.  10 percent is 
the maximum schedular rating for active conjunctivitis under 
DC 6018.  The Board has reviewed all applicable rating codes 
to seek an appropriate avenue for an increased rating for the 
veteran.  A 30 percent rating is warranted under DC 6017, if 
the medical evidence shows active trachomatous 
conjunctivitis.  30 percent is the minimum rating while there 
is active pathology for that condition.  Id.  

At his December 2005 hearing, the veteran reported that he 
has episodes of redness and itching, with blurring and double 
vision, approximately every two to three months.  He stated 
that he no longer goes to the doctor during these episodes, 
and, rather, he uses warm washes and baby oil to comfort his 
eyes, as he was instructed in the past by his VA physicians.  
He stated that he goes for a check-up every few months, but 
does not go for specialized treatment for his eye condition.  
See December 2006 hearing transcript at pages 2-4.  A review 
of his VA outpatient treatment records does not reveal any 
treatment for symptoms of conjunctivitis during the course of 
this appeal.

At the hearing, the veteran also recalled having seen medical 
records showing trachomatous conjunctivitis, but he could not 
recall the date of the record.  He stated that he thought 
they were relevantly recent records, from the past two to 
three years.  See December 2006 hearing transcript at page 6.  
The Board reviewed the entire claims folder, including the 
service medical records, and found no evidence of 
trachomatous conjunctivitis.  The service medical records 
show various periods of active conjunctivitis, but never 
specially characterized the conjunctivitis as trachomatous.  
At no time during the course of this appeal is trachomatous 
conjunctivitis shown in medical records.  In fact, there is 
no evidence of treatment for conjunctivitis.  The evidence of 
record describing the veteran's current symptomology is found 
in the veteran's testimony, described above, and the May 2004 
VA examination report.

In May 2004, a VA examiner provided what the veteran felt was 
a full and complete examination.  See December 2006 hearing 
transcript at page 4.  The veteran noted that he had cleaned 
his eyes thoroughly prior to the examination, so all aspects 
of his conjunctivitis were not seen and reported on by the 
examining physician.  The examiner did, however, note that 
the veteran reported intermittent bloodshot eyes with itching 
and aching.  The examiner reported on symptoms associated 
with the veteran's "diabetes mellitus with ophthalmic 
signs," "background diabetic retinopathy," "age-related 
macular degeneration," and "incipient cataracts, 
bilateral."  These are not service-connected conditions.  
The examiner also noted that the veteran's vision loss was 
due to the age-related macular degeneration.  With regard to 
the conjunctivitis, the examiner noted that "there was no 
evidence to support the diagnosis of active chronic 
blepharoconjunctivitis and no significant sequelae of having 
had blepharoconjunctivitis, other than loss of some lower lid 
lashes."  A complete loss of eyelashes, either unilaterally 
or bilaterally, would warrant a rating under 38 C.F.R. 
§ 4.84a, DC 6024, but there is no evidence of a complete 
loss.  Nor did the VA examiner see symptomology to warrant a 
diagnosis of active trachomatous conjunctivitis.  The VA 
examination report shows no active pathology for the 
veteran's conjunctivitis on the date of the examination.

Because the veteran had episodes of redness and itching 
accompanied by some aching and double vision every two to 
three months, but neither signs of active trachomatous 
conjunctivitis, nor a complete loss of eyelashes, the 
evidence of record most closely approximates the rating 
associated with DC 6018.  Thus, the 10 percent rating that 
the veteran is currently receiving is most appropriate and an 
increase is not warranted.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for entitlement to an increased 
rating.  Sufficient evidence is available to reach a decision 
and the veteran is not prejudiced by appellate review at this 
time.

VA sent the veteran a letter in January 2004 informing him of 
the evidence necessary to establish an increased rating.  The 
veteran was notified of what was necessary to establish his 
claim, what evidence he was expected to provide, and what VA 
would obtain on his behalf.  The letter also notified the 
veteran that it is his responsibility to ensure that VA 
received all relevant evidence to support his claim.  This 
letter satisfied the requirements of 38 C.F.R. § 3.159(b)(1) 
(2006).  While the veteran was not informed of the type of 
evidence necessary to establish an effective date or a 
disability rating, as is required under Dingess v. Nicholson, 
19 Vet. App. 473 (2006), these issues are moot considering 
the disposition of this issue on the merits.  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA treatment 
records have been associated with the claims folder.  The 
veteran's December 2005 hearing transcript and his May 2004 
VA examination report are also of record.  The veteran has 
not notified VA of any additional available relevant records 
with regard to his claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of his claim would 
serve no useful purpose.  VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.  


ORDER

Entitlement to an increased rating for conjunctivitis, 
currently evaluated as 10 percent disabling, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


